Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 7, 10, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tada et al. (US 6,224,448).
Re Claim 1, Tada et al. disclose a display substrate comprising: a base substrate (see Abstract); a plurality of pixel units (not labeled, see Abstract) on the base substrate (311, Fig. 4B), the plurality of pixel units (not labeled) comprising a plurality of first pixel units (331 332 332); and a light shielding portion (312)   between two adjacent first pixel units (see Figs. 4A-4D and related text in Abstract and in Col. 6, line 64 – Col. 7, line 38).
Re Claim 3, as applied to claim 1 above, Tada et al. disclose all the claimed limitations including wherein the light shielding portion comprises a plurality of first light shielding (312) portions (see Fig. 4A), wherein the plurality of first pixel units are arranged in a first direction (see Figs. 4A-4D), and each first light shielding portion (312) is located between two adjacent first pixel units arranged in the first direction (see Figs. 4A-4D and related text in Abstract and in Col. 6, line 64 – Col. 7, line 38).
Re Claim 4, as applied to claim 3 above, Tada et al. disclose all the claimed limitations including wherein each first pixel unit comprises a plurality of sub- -3-pixels (331 332 333), and the 
Re Claim 7, as applied to claim 1 above, Tada et al. disclose all the claimed limitations including a pixel defining layer on the base substrate, the pixel defining layer is configured to define a plurality of sub-pixel regions, and the light shielding portion disposed on a side of the pixel defining layer away from the base substrate (see Figs. 4A-4D and related text in Abstract and in Col. 6, line 64 – Col. 7, line 38).
 Re Claim 10, as applied to claim 1 above, Tada et al. disclose all the claimed limitations including wherein a height of the light shielding portion relative to the base substrate is greater than or equal to a distance from a center of the pixel unit closest to the light shielding portion to the light shielding portion.  
Re Claim 15, Tada et al. disclose a display device comprising the display substrate according to claim 1 (see Figs. 4A-4D and related text in Abstract and in Col. 6, line 64 – Col. 7, line 38).
Re Claim 16, as applied to claim 1 above, Tada et al. disclose all the claimed limitations including wherein the display substrate is an organic electroluminescent array substrate (see Col. 6, lines 45-67), and the organic electroluminescent array substrate comprises: a plurality of organic electroluminescent units on the base substrate (see Figs. 4A-4D), and each organic electroluminescent unit comprising a sub-pixel region (331 332 333); and a pixel defining layer configured to define a plurality of sub-pixel regions of the organic electroluminescent unit (see Fig. 4D); wherein the light shielding portion (312)  is located at a side of the pixel defining layer away from the base substrate see Figs. 4A-4D and related text in Abstract and in Col. 6, line 64 – Col. 7, line 38).
Allowable Subject Matter
Claims 2, 5, 6, 8, 9, 11-14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Tanno (US 2009/0309821) also discloses similar inventive subject matter.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
February 12, 2021